Citation Nr: 1639702	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-37 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee. 

2.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the right knee. 

3.  Entitlement to service connection for a chronic disability manifested by vertigo (claimed as vertigo). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2008 rating decision, in pertinent part, denied the Veteran's claims of entitlement to service connection for a bilateral knee disorder, bilateral hearing loss, tinnitus, and vertigo.  He appealed and elected to participate in the Decision Review Program, whereby these claims would be reconsidered by a Decision Review Officer (DRO).  And in a subsequent September 2009 decision, the DRO granted the claim for service connection for a bilateral (i.e., both right and left) knee disability, specifically, for chondromalacia, assigning an initial 10 percent rating for each knee retroactively effective from June 17, 2007, the date of receipt of this claim.  The Veteran then appealed for higher initial ratings.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue). 

In February 2012, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board Hearing).

In April 2012, the Board denied his claims for bilateral hearing loss and tinnitus but remanded his claims for a bilateral knee disability and vertigo for further development that included obtaining VA examinations to reassess the severity of his bilateral knee disability and determine whether he indeed has a current diagnosis of true vertigo.  

The claims for higher initial ratings for the bilateral knees and service connection for vertigo returned to the Board and in July 2014 were denied.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In March 2016, the Court issued a memorandum decision, vacating the Board's decision and remanding the claims back to the Board for further development and readjudication.  To comply with the Court's March 2016 decision, the Board in turn is now remanding this claim to the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay in this case, but finds that a remand is necessary to comply with the Court's March 2016 memorandum decision.  Specifically, the Veteran should be provided a VA examination of his left and right knees to determine the current severity of his service-connected bilateral chondromalacia, to include whether his reports of flare-ups of knee symptomatology result in any additional functional impairment, including additional limitation of motion.

Regarding the claim for service connection for a disability manifested by vertigo, the Court noted in its March 2016 memorandum decision that while the Board addressed the reasonably raised issue of service connection for erythrocytosis, the Board did not address whether a March 2013 VA examination and medical opinion were adequate to support the denial of benefits.  The Court further noted that while the VA examiner concluded that the Veteran's vertigo was not likely caused by service, the examiner did not address whether the Veteran's erythrocytosis was related to service.  In addition, the examiner's conclusion that the erythrocytosis was not evidence in service was apparently based on the absence of any treatment for the condition in the service treatment records; however, silence or absence of evidence in the medical treatment notes may be treated as negative evidence only when there is a medical reason to address the matter.  See Buczynski v. Shinseki, 24 Vet.App. 221, 225-26 (2011) (noting that the Board may not rely on silence in medical records to conclude that the appellant's injury was not "exceptionally repugnant" because there was no medical reason for the examiner to address that subjective conclusion).  The Board finds that a new VA examination and medical opinion are necessary in this case to determine whether the Veteran's erythrocytosis, and any other condition identified as the cause of the claimed vertigo, is etiologically related to active duty service.  

The Board also sees that the record on appeal is incomplete with respect to the Veteran's full complement of treatment records.  Notably, the claims file only contains VA clinical records dated through May 18, 2015, when the Veteran was provided a VA neurological consultation to determine the etiology of his reported chronic vertigo.  The VA neurologist noted the Veteran's reports of a 40 year history of intermittent vertigo.  Extensive workup at the VAMC did not reveal any specific etiology and the neurologist found that the Veteran's condition could include a migraine component or Meniere's disease.  New medication was prescribed for migraines and a follow-up appointment was scheduled for three months later.  There are no other VA treatment records dated after this neurological consultation, despite the indication that a follow-up examination was scheduled.  Thus, efforts must be made to obtain any outstanding records of VA treatment.  See 38 C.F.R. § 3.159(c) and (e).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VA Palo Alto Health Care System (HCS) dating from May 18, 2015 to the present, to include the reports of any follow-up neurology consultations addressing the Veteran's reported vertigo.  The attempts to procure the records must be documented in the claims file.  Any records received pursuant to this request must be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disability.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed and the examiner should determine the following: 

a)  The range of motion of the bilateral knees in degrees.  The knee joints must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

The examiner must also report the range of motion of the bilateral knees following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion.  

b)  Determine whether and to what degree the Veteran's reported flare-ups of knee symptomatology result in additional functional impairment, including additional limitation of motion.

c)  Whether instability or subluxation is present in either knee and if so, the degree of severity (whether mild, moderate, or severe).  The examiner should also determine if the knees lock and if so the frequency of the locking.  

The complete bases for all medical opinions must be provided.

3.  After receiving all additional treatment records, provide the claims file to a VA examiner with the expertise necessary to render a medical opinion addressing the etiology of the Veteran's claimed vertigo.  To assist in making this important determination, have the examiner review the claims file.  

After this review, the designee is asked to provide opinion on whether is it very likely, as likely as not, or unlikely that any chronic disability manifested by the vertigo is related or attributable to the Veteran's active military service.  

Service treatment records show that the Veteran was seen on numerous occasions for seasickness manifested by nausea and dizziness.  He was treated with Meclizine.  Laboratory results in July 1975 showed a hemoglobin count of 16.9 grams and a hemocrit level of 54 percent.  He was seen for emergency treatment in July 1975 with complaints of nausea and diagnosed with functional abdominal pain, rule out peptic ulcer disease and an umbilical hernia, rule out early hepatitis.  The Veteran's relevant systems and laboratory tests were normal at the July 1978 separation examination.  He reported a history of seasickness (not considered disabling) and denied experiencing frequent headaches, dizziness, and fainting spells.  The separation examination also noted a history of elevated blood pressure at enlistment and during active service.  

After service, the Veteran was seen by his private doctor in November 2001 with complaints of a plugged right ear and impacted cerumen.  He complained of vertigo in January 2002 and was diagnosed with possible benign positional vertigo in April 2004.  He reported the onset of "true spinning" 6 to 7 years earlier during a May 2008 VA examination, and was diagnosed with erythrocytosis during a hematology consultation at the VA in May 2011.  In October 2014, the Veteran asked his VA provider for a second opinion regarding the etiology of his vertigo, and he was provided consultations with the otolaryngology, audiology, and neurology departments in October 2014, November 2014, and May 2015, respectively.  No cause was identified for the Veteran's vertigo (though the neurologist suspected a migraine or Meniere's disease) and November 2014 videonystagmography (VNG) testing was negative.  The VA audiologist did not suspect peripheral vestibular pathology as the cause of the reported vertigo in November 2014.

The reviewing examiner must review the history detailed above and provide an explanatory rationale for any opinions, preferably citing to evidence in the file or medical authority supporting conclusions.  In making these assessments, the examiner should not conclude the claimed disability was not present during service, within a year of discharge, or during the many years since based solely on the absence of documented treatment, though it is permissible for the examiner to consider that as one factor in determining etiology.  

*Whether the Veteran needs to be actually reexamined to provide this additional comment is solely in the discretion of the person designated to provide this supplemental comment.

4.  Ensure the examination reports respond to the questions asked and complies with the directives of this remand.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another SSOC and give them the opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




